MEMORANDUM **
Charles E. McManama appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action on Eleventh Amendment immunity grounds. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Price v. Akaka, 928 F.2d 824, 827 (9th Cir.1990), and we affirm.
In his complaint, McManama alleged that the State of Oregon violated his constitutional rights by dismissing an appeal McManama filed in a prior state court action. The district court properly dismissed this action under the Eleventh *632Amendment because the State of Oregon has not consented to suit. See Quillin v. Oregon, 127 F.3d 1136, 1138 (9th Cir.1997) (per curiam); Oregon Short Line R.R. Co. v. Dep’t of Revenue Oregon, 139 F.3d 1259, 1263 (9th Cir.1998) (holding Eleventh Amendment bars suits against state by its own citizens).
McManama’s Petition to Enact the Option of United States Court Jurisdiction is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.